DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 3 March 2021 is acknowledged.  The traversal is on the ground(s) that there is no undue search burden to examine both Groups.  This is not found persuasive because the divergent subject matter of the two Groups leads to an undue search burden in examine both Groups.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3 March 2021.
Claims 1-20 are pending in the application.
Claims 1-13 are examined in the instant Office action.

Information Disclosure Statements
	The IDSs that have been filed have been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more.  According to MPEP Section 2106.03, claims 1-13 are drawn to methods.  The claim(s) recite(s) the judicial exceptions of using mathematical algorithms to determine whether aneuploidy is present and based on the difference between the mathematical calculation and a threshold, conducting a mental step to determine whether aneuploidy is present in a chromosome.  Claims 2 and 3 recite conducting a mathematical fit between observed and expected genetic data to assist in determining aneuploidy.  Claim 5 recites a mathematical equation for calculating likelihood.  Claim 6 recites the mental step of determining whether a z-score is above a threshold value.  This judicial exception is not integrated into a practical application because the fact pattern of the instant set of claims is not analogous to a fact pattern of claims cited in the 2019 Patent Subject Matter Eligibility Guidelines that has been found to be subject matter eligible. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. MPEP Section 2106.05) because the cover figure, abstract and page 7, lines 7-12 of Benz et al. [WO 2011/051283 A1; on 

Claim Rejections - 35 USC § 112(b) - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite using both quantitative allelic methods and non-quantitative allelic methods.  The specification and prior art do not differentiate between what makes an allelic method quantitative versus non-quantitative.  For the purpose of examination, it is interpreted that any allelic method can be interpreted as quantitative or non-quantitative.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6-7, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabinowitz et al. [US PGPUB 2011/0288780 A1] in view of Benz et al. [WO 2011/051283 A1; on IDS].
Claim 1 recites a method for preparing a preparation of amplified DNA derived from a blood sample of a pregnant woman useful for detecting the presence or absence of aneuploidy of a chromosome in a test sample.  The method comprises isolating, amplifying, and sequencing a mixture of fetal cell-free genomic DNA and maternal cell-free genomic DNA.  The method comprises determining whether aneuploidy is present in the test sample by a first method comprising determining a proportion of reads that map to the chromosome, calculating a z-score, and determining aneuploidy based on the z-score.  The method comprises a determining whether aneuploidy is present in the test sample by a second method comprising creating a plurality of ploidy hypotheses wherein each ploidy hypothesis is associated with a specific copy number for the chromosome, determining a ploidy probability for each hypothesis.  The ploidy 
Claim 4 is further limiting wherein the first result is determined by z-score.
Claim 6 is further limiting wherein the z-score is compared to a threshold value.
Claims 7, 10, and 13 comprise using quantitative and/or qualitative allelic methods.
The document of Rabinowitz et al. studies methods for non-invasive prenatal ploidy calling [title].  Paragraph 320 of Rabinowitz et al. teaches different mathematical techniques for normalizing chromosomal data to determine aneuploidy.  One of the techniques involves comparing a z-score to a threshold.  Claim 1 of Rabinowitz et al. adds pluralities of hypotheses and joint distribution probabilities to the single hypothesis z-score methods.  Claim 1 of Rabinowitz et al. teaches selecting the ploidy state with the greatest probability.  In view of the indefiniteness rejection above, it is interpreted that the hypotheses are determining by a combination of quantitative and non-quantitative allelic methods.  
Rabinowitz et al. does not teach the empirical limitations of the DNA of the pregnant woman.
The document of Benz et al. studies means and method for non-invasive diagnosis of chromosomal aneuploidy [title].  The cover figure, abstract and page 7, 
It would have been obvious to someone of ordinary skill in the art at the time of filing of the instant application to modify the mathematical techniques for determining aneuploidy of Rabinowitz et al. by use of the empirical techniques of manipulation maternal and fetal DNA mixtures of Benz et al. wherein the motivation would have been that the empirical techniques of Benz et al. facilitate the ability to obtain genetic data relevant to determine aneuploidy [cover figure, abstract and page 7, lines 7-12 of Benz et al.].  There would have been a reasonable expectation of success in combining Rabinowitz et al. and Benz et al. because both studies analogously pertain to non-invasively determining chromosomal aneuploidy.

Related Prior Art
The prior art of Zimmermann et al. [Clinical Chemistry, 2005, volume 51, pages 1598-1604;on IDS] teaches optimized real-time quantitative PCR measurement of male fetal DNA in maternal plasma.  However, the document is not drawn to determining aneuploidy as a result of a combination of hypotheses.
The prior art of Fan et al. [PNAS, volume 105, 2008, pages 16266-16271; on IDS] studies noninvasive diagnosis of fetal aneuploidy by shotgun sequencing DNA from maternal blood [title].  However, the document is not drawn to determining aneuploidy as a result of a combination of hypotheses.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
No claim is allowed.
Claims 2-3 and 5 are free of the prior art because the prior art does not teach the mathematical manipulations of the claims.
Claims 8-9 are free of the prior art because the prior art does not teach the het rate method as a quantitative allelic method.
Claims 11-12 are free of the prior art because the prior art does not teach the QMM method as a quantitative non-allelic method.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.

	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

/RUSSELL S NEGIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        21 March 2021